Citation Nr: 1209820	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  04-37 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for lumbar spine degenerative disc disease (DDD), to include as secondary to herbicide (Agent Orange) exposure. 

2.  Entitlement to service connection for a skin disability, to include as secondary to herbicide (Agent Orange) and/or hazardous environmental agents employed in Project Shipboard Hazard and Defense (SHAD) exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the United States Navy from September 1965 to October 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.  At his request the Veteran was scheduled for a hearing before the Board in December 2008; he failed to report.  

A February 2009 Board decision denied service connection for refractive error (as due to exposure to hazardous environmental agents employed in Project SHAD), and remanded for adjudication as a claim to reopen the matter of service connection for an eye disability (refractive error) on a basis other than as due to exposure to hazardous environmental agents employed in Project SHAD.  The February 2009 Board decision also remanded the claims of service connection for a skin disability, DDD of the lumbar spine, and headaches.  

A November 2010 Board decision denied the Veteran's appeal to reopen a claim of service connection for refractive error on a basis other than as due to exposure to hazardous environmental agents employed in Project SHAD, granted service connection for headaches, and remanded for further development the claims of service connection for a skin disability and for lumbar spine DDD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

In the November 2010 Remand the Board found that the May 2009 VA examinations in connection with the Veteran's claims of service connection for DDD of the lumbar spine and a skin disability were inadequate for rating purposes and observed that:

[T]he examiner who conducted the back examination noted that the Veteran did not have any back problems during his active duty status, and that none was recorded in the claims file.  A September 2009 addendum to the May 2009 examination report again noted that the Veteran did not have any back problems during his active duty service.  However, as was noted in the Board's February 2009 remand, the Veteran was seen with complaints of back pain in December 1966.  Furthermore, the examiner who conducted the skin examination noted that the Veteran had gonorrhea in service, but did not note any treatment for skin complaints in service.  The record shows that in February 1967 the Veteran was seen with complaints of severe neck and back itching; the diagnosis was mild urticarial reaction.  [The STRs showing the back and skin complaints are in a manila envelope, and are tabbed with yellow post-its.]  Because the VA opinions in connection with the Veteran's back and skin claims are based on an inaccurate factual premise, they are inadequate, and new opinions are necessary.

The November 2010 Board remand ordered an orthopedic examination to determine the likely etiology of the Veteran's lumbar spine DDD and a dermatological examination to determine the likely etiology of his claimed skin disability(ies).  The examiners were to note the Veteran's STRs showing treatment for back and skin complaints and provide opinions as to the nature and likely etiology of the claimed disabilities.  The dermatology examiner was also to opine as to whether the Veteran's skin disability was due to exposure to environmental hazards in service.  

On January 2011 VA spine examination, notwithstanding evidence of treatment for back complaints in service noted in the November 2010 remand, the examiner based the opinion in part on finding that "[t]his Veteran did not have any evaluations or treatment for any back condition during his active duty status."  On May 2011 VA skin disease examination by a nurse practitioner the opinion provided did not include comment regarding whether the Veteran's skin disability was due to exposure to environmental hazards in service.  The examiner also based her conclusion in part on the fact that the STRs were negative "for a skin condition of his legs/feet while in service."  However, the examination report notes that the Veteran "first noticed dry skin on his legs at the end of 1966 while serving in Vietnam.  He noticed the dry skin after an outbreak of itchy, red, pus-filled follicular-like rash."  The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as having dry skin and a rash in service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").  Thus, the action ordered in the Board's prior Remands has not been completed, and these matters must be remanded, once again, for completion of the action previously sought, and for further adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  The RO should return the claims file to the VA examiner who conducted the January 2011 spine examination for an addendum opinion.  That provider should review the record and offer an opinion regarding the likely etiology of the Veteran's lumbar spine DDD, and specifically whether such disability was at least as likely as not (a 50% or better probability) incurred or aggravated during his military service.  The opinion must specifically address whether there is any nexus between the current DDD and the back complaints for which the Veteran was seen in service.  The examiner must explain the rationale for all opinions. 

If the VA examiner who conducted the January 2011 examination is unavailable, the Veteran should be afforded another VA orthopedic examination to secure the opinion sought.  

2.  The RO should also return the claims file to the VA examiner who conducted the May 2011 skin disease examination to secure an addendum opinion.  That provider should identify (by medical diagnosis) each skin disability entity found, and provide an opinion regarding the likely etiology for each such disability(ies), to include a specific opinion as to whether any skin disability entity was at least as likely as not (a 50% or better probability) incurred or aggravated during the Veteran's military service (to include as due to exposure to environmental hazards therein).  The opinion must consider the Veteran's competent statements of experiencing dry skin and skin rash in service and address whether there is a nexus between a current skin disability and any complaints in service.  The examiner must explain the rationale for all opinions. 

If the VA examiner who conducted the May 2011 examination is unavailable, the Veteran should be afforded another VA skin diseases examination to secure the opinion sought.

3.  The RO should then readjudicate these claims.  If either remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

